                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 AMERICAN RIVER TRANSPORTATION                                       CIVIL ACTION
 CO., LLC d/b/a ARTCO STEVEDORING
 VERSUS                                                              NO. 19-9804
 M/V POLESIE, her engines, tackle, apparel                           SECTION “I”(4)
 etc., in rem


                                    ORDER AND REASONS

       The plaintiff’s Motion to Quash/Limit Subpoena Duces Tecum to Kyle Smith (Rec.

Doc. No. 10) came before the Court on October 9, 2019, with oral argument. Based on the briefs,

the arguments of counsel, and the Court’s reasons given at the hearing, as supplemented herein,

the Court orders the following.

I.     Factual Background
       American River Transportation Co., L.L.C. d/b/a ARTCO Stevedoring (“ARTCO”)

operates three midstream ship buoy systems in the Mississippi River at Mile 110 near Waggaman,

Louisiana. ARTCO holds a permit from the U.S. Army Corps of Engineers as a berth for deep

draft ships. The facility has three berths each with three mooring buoys at the head or upriver end

of the berth and two more at the downstream end. They are typically referred to as ARTCO Mile

110 and separately as Mile 110 upper, Mile 110 middle, and Mile 110 lower. The ships using each

berth have an area where they moor and drop their anchors, and the berthing areas do not overlap.

No ship is allowed to berth at the ARTCO buoys without signing a berth application. The

application requires that the ship leave when cargo operations are finished and if it fails to do so it

must pay a charge for failure to vacate.

       In March 2019, during extreme high river conditions, the M/V POLESIE, a deep draft ship,

was called by her charter to unload its fertilizer cargo for ADM. ADM is the parent company for
the subsidiary ARTCO Mile 110. The M/V POLESIE’s agent and Master signed the berth

application, which was accepted by ARTCO, and the ship moored to discharge its cargo. She was

berthed at Mile 110 upper. Neither ADM nor ARTCO Mile 110 warned the vessel’s officers or

her owners about any history of stuck anchors and broken mooring hawsers, winches, and

windlasses at ARTCO Mile 110 during extreme high river conditions.

       When she finished offloading and was supposed to leave, the M/V POLESIE could not do

so because she could not lift her port anchor. The parties disagree as to the reason for this failure.

The plaintiff contends that the vessel’s port anchor windlass (the motor that hoists the anchor

chain) was in poor condition and had not been properly maintained. The defendant argues that,

when she arrived at the berth, the vessel was seaworthy and in class with no deficiencies of her

anchor or mooring machinery. In either case, the M/V POLESIE tried to leave on April 11, 2019

at around 9:00 a.m. (local time) while still under extreme high river conditions. However, her port

anchor was stuck in the riverbed, and her port windlass was found to be broken during the efforts

to heave up the anchor. The M/V POLESIE claims that this damage was the result of the “foul

holding ground” in the extreme high river conditions and not the condition of the vessel. To avoid

arrest of the vessel by ARTCO when she finally left on April 12, 2019, a Letter of Undertaking

was provided as a security against ARTCO’s alleged delay claim in the amount of $350,000.

ARTCO claims, among the other charges, liquidated damages of $216,900 (28.92 hours x $7500

per hour) for the delayed “stand-by” time under the ARTCO Stevedoring Published Ship Mooring

& Associated Fees and Rules. The vessel timely paid the commercial wharfage fee in the amount

of $72,685.22 and challenges ARTCO’s liquidated damages as unreasonable and punitive.




                                                  2
II.    The Subpoena and Plaintiff’s Motion to Quash/Limit

       On September 20, 2019, the in rem claimant/defendant, Ares Nine Shipping, Ltd. on behalf

of the M/V POLESIE propounded discovery and issued a Subpoena Duces Tecum to ARTCO’s

surveyor, Kyle Smith, served through ARTCO’s counsel. Smith was the marine surveyor who

inspected the M/V POLESIE’s damaged winch system at a repair facility after it was taken off of

the vessel. The Subpoena seeks the information specified in three section of Exhibit A (Rec. Doc.

10-2. p. 4) attached thereto which read as follows:

               I)     A copy of all of your joint survey inspection files and reports from
       January 1, 2011 to present regarding your attendance at ARTCO Mile 110
       midstream buoys or at local vessel repair yards and aboard deep draft and bulk
       carrier vessels being repaired there concerning alleged stuck anchors, fouled
       anchors, anchor windlass issues, mooring hawser issues, mooring winch issues, and
       any other issues allegedly causing delay to a deep draft and bulk carrier vessel
       anchored and/or moored at ARTCO Mile 110 midstream buoys (upper, lower, or
       however else designated - all the berths for deep draft vessels at ARTCO Mile 110),
       including but not limited to the periods of:
               a. May 1, 2011 to July 1, 2011;
               b. July 1, 2015 to August 31, 2015;
               c. January 1, 2016 to March 31, 2016;
               d. May 1, 2017 to June 30, 2017;
               e. November 1, 2018 to August 1, 2019.
               II)    A copy of any and all of your survey report(s) and investigation
       report(s) of any kind (joint surveys or otherwise) from January 1, 2011 to present
       concerning efforts to recover anchors, chain, and any other debris from the river
       bottom at ARTCO Mile 110 midstream buoys; or to determine why vessels have
       anchoring difficulty, mooring difficulty, and resulting delay at ARTCO Mile 110
       midstream buoys.
               III)    A copy of any and all emails between you/your office and ARTCO
       Mile 110 midstream buoys facility management from January 1, 2011 to present
       concerning a) deep draft and bulk carrier vessel delay at ARTCO Mile 110
       midstream buoys (upper/lower berth) and b) the reason(s) deep draft and bulk
       carrier vessels are delayed at ARTCO Mile 110 midstream buoys and measures
       recommended to prevent such delays.


                                                  3
       ARTCO filed this motion to quash or limit the defendant’s Subpoena Duces Tecum

asserting that all three Sections are overly broad in time and scope. ARTCO further argues that

the Subpoena should be limited to only non-privileged information related to the M/V POLESIE

and other ships, if any, that had trouble picking up their anchors in the same ship mooring berth,

Mile 110 upper, during the high water period from November 1, 2018 to August 1, 2019.

       ARTCO asserts that the documents sought in the three sections of Subpoena Exhibit A are

not relevant and could not lead to relevant information and could include ship delays caused by

cargo operations, mooring lines, strikes, main engine problems, fuel problems, crew problems and

other reasons not related to a failed anchor windlass like the M/V POLESIE at Mile 110 upper

berth. In addition, the nine-year period of information would be overly burdensome on the expert

as requested for all delays and not relevant to the occurrence that happened in 2019 with the M/V

POLESIE. ARTCO also asserts that the request is not proportional to the burden it would place

on the expert witness to locate the information.

       Ares Nine Shipping as claimant/defendant opposes plaintiff’s Motion to Quash/Limit

asserting that the information requested by the Subpoena is essential to establish its defenses. The

defendant argues in its defense that ARTCO knew of the issues with its berths in high water

conditions and failed to warn vessels seeking to moor at its berths. The defendant further asserts

that none of the ARTCO Mile 110 midstream buoys (upper, middle, or lower) should be in

operation during extreme high river season. The defendant argues that, when compared to normal

river conditions, deep draft bulk carrier vessels like the M/V POLESIE calling at ARTCO 110

midstream buoys during extreme high river season frequently experience anchor difficulties and

mooring difficulties. The defendant contends that this is because of the unsafe conditions that


                                                   4
cause stuck anchors, fouled anchors, and issues with anchor windlasses, mooring hawsers, and

mooring winches for the deep draft bulk carrier vessels calling at ARTCO Mile 110. Ares Nine

Shipping also asserts that ARTCO has no standing under Fed. R. Civ. P. 45 to challenge a subpoena

issued to a third-party on the grounds of relevance or undue burden. Ares Nine Shipping claims

that, because Kyle Smith has not been designated as an expert witness, the protections for trial

preparation communications under Fed. R. Civ. P. 26(b)(4)(B) do not apply. Ares Nine Shipping

also argues that ARTCO has not asserted a privilege or right to the information being sought from

Smith for standing to exist, and otherwise has not provided a privilege log.

       The defendant further argues that the Subpoena does not pose an undue burden on Smith

because his reports are only about five pages long and it calls for only a few reports. For example,

Ares Nine Shipping contends that there were about 20 vessels between 2011 to 2018 and about 15

vessel in 2019 that became stuck at ARTCO Mile 110 during the high river season, and no vessels

during normal river conditions between 2011 and 2019. In addition, the Subpoena seeks only

email communications between Smith or his office and ARTCO Mile 110 Management and not

communications between Smith and ARTCO’s counsel. To the extent ARTCO claims that the

emails requests are privileged, the burden is on plaintiff to produce a privilege log.

III.   Standard of Review

       Fed. R. Civ. P. 45(d)(3) governs the quashing or modifying of subpoenas. The Court must

quash or modify a subpoena that “(i) fails to allow a reasonable time to comply; (ii) requires a

person to comply beyond the geographical limits specified in Rule 45(c); (iii) requires disclosure

of privileged or other protected matter, if no exception or waiver applies; or (iv) subjects a person

to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(i)-(iv). The Court may also modify or quash a


                                                  5
subpoena that requires the disclosure of a trade secret or an unretained expert’s opinion that does

not describe specific occurrences in dispute and results from that expert’s study that was not

requested by a party. Fed. R. Civ. P. 45(d)(3)(B).

         Subpoenas under Rule 45 may be served upon both parties and non-parties. Petit v. Heebe,

No. 15-3084, 2016 WL 1089351, at *2 (E.D. La. Mar. 21, 2016). However, in order to challenge

the subpoena, the movant must (a) be in possession or control of the requested material, (b) be the

person to whom the subpoena is issued, or (c) have a personal right or privilege in the subject

matter of the subpoena or a sufficient interest in it. See Brown v. Braddick, 595 F.2d 961, 967 (5th

Cir. 1979); see also Johnson v. Mixon, No. 13-2629, 2014 WL 1764750, at *4 (E.D. La. May, 2,

2014). Furthermore, Fed. R. Civ. P. 45(a)(4) requires that if a subpoena commands “the production

of documents, electronically stored information, or tangible things or the inspection of premises

before trial, then before it is served on the person to whom it is directed, a notice and a copy of the

subpoena must be served on each party.” Fed. R. Civ. P. 45(a)(4).

         As a general matter, the scope of discovery under a Rule 45 subpoena is the same as that

of Fed. R. Civ. P. 26, which requires that the discovery be relevant. See Spring v. Bd. of Trustees

of Cape Fear Community College, No. 15-CV-84, 2016 WL 4204153 at *2 (E.D.N.C. Aug. 8,

2016); see also 9A Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 2552

(3d. ed.); Baptiste v. The Centers, Inc., No. 13-cv-71, 2013 WL 3196758, at *2 (M.D. Fla. Jun. 21,

2013). As a result, “the court must examine whether a request contained in a subpoena duces

tecum is overly broad or seeking irrelevant information under the same standards set forth in Rule

26(b).” Hunsaker v. Proctor & Gamble Mfg. Co., No. 09-2666, 2010 WL 5463244, at *4 (D. Kan.

2010).


                                                  6
       Rule 26(b)(1) provides that parties may obtain discovery regarding relevant information to

any claim or defense as long as it is nonprivileged. Rule 26(b)(1) specifies that “[i]nformation

within the scope of discovery need not be admissible in evidence to be discovered.” Rule 26(b)(1)

also specifies that discovery must be “proportional to the needs of the case, considering the

important of the issues at stake in the action, the amount in controversy, the parties’ relative access

to relevant information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely benefit.”

IV.    Discussion

       ARTCO filed this motion seeking to quash or limit the Subpoena because it is overly broad

and seeks irrelevant or privileged materials.         The defendant, Ares Nine Shipping, initially

challenged ARTCO’s standing to bring this motion. However, the parties agreed during oral

argument, and the Court finds, that Smith has been listed as ARTCO’s expert and ARTCO has

standing to bring this motion.

       Also as clarified in oral argument, ARTCO seeks not to quash but to limit the documents

requested under the three sections of the Subpoena in three ways. First, the Subpoena should be

limited to Smith’s information and reports related to Mile 110 upper, and not the entire facility.

Second, the information and reports should be limited to matters related to anchor problems as

opposed to “any delay” as requested in the various sections of the Subpoena. Third, the Subpoena

should be limited in time to the past high river season, specifically from August 2018 through

April 2019. The Court agrees.

       The incident at issue involves a severe high water incident at ARTCO Mile 110 upper berth

on April 11 and 12, 2019. The parties seek to establish the reason why the M/V POLESIE’s anchor


                                                  7
became stuck and whether her delayed departure was due to the conditions at the ARTCO Mile

110 facility or the condition of the vessel’s port winch and winch windlass. This suit concerns

whether the vessel in rem owes delay fees or other costs to ARTCO as a result of the conditions

existing in March and April of 2019 when the vessel was moored. Thus, the conditions at the

facility over the past nine years are not relevant to the issue before the Court. Neither are delays

during the past high water seasons caused by matters other than failed or ill-maintained winches

and winch windlasses.

       Ares Nine Shipping also urges that it needs Smith’s files and reports from normal water

level seasons to compare the lack of stuck anchor issues at the facility during normal water

conditions with those during high water season. The defendant claims this will help establish its

defense that the facility should not be used in extreme high water conditions. However, as

explained to the Court during the hearing, the defense it urges is that ARTCO knew of dangers at

its facility during the extreme high water season and failed to warn calling ships or close its

buoys/berths.   The lack of events during normal water seasons is probative or relevant to

establishing ARTCO’s knowledge of prior stuck-anchor incidents or other unacceptable conditions

during the extreme high water season.

       The third section of the Subpoena seeks emails from Smith. During oral argument, the

parties resolved that the Subpoena only seeks those non-privileged emails. Specifically, those

emails between Smith (or his office) and ARTCO management related to this incident and related

to any files and reports turned over under the other sections of the Subpoena. Counsel for ARTCO

has agreed to meet with Smith to facilitate the production of the files and emails within two weeks.




                                                 8
Counsel will also submit if necessary a privilege log for any documentation for which ARTCO

would seek to urge a privilege. Thus, after considering the briefs and argument of counsel,

       IT IS ORDERED that ARTCO’s Motion to Quash/Limit the Subpoena to Kyle Smith

(Rec. Doc. No. 10) is GRANTED to limit the Subpoena as outlined in this Order.

       IT IS FURTHER ORDERED that, on or before October 23, 2019, in response to the

Subpoena and the three sections of its Exhibit A, Kyle Smith shall produce the survey or inspection

files and reports for incidents involving port and starboard winches and winch windlasses

occurring at ARTCO Mile 110 upper berth from August 1, 2018 through April 30, 2019, and those

non-privileged emails between Kyle Smith, or his office, and ARTCO Mile 110 facility

management related to the M/V POLESIE incident and those related to the files and reports to be

produced under the Subpoena as modified by this order.

       IT IS FURTHER ORDERED that, on or before October 23, 2019, counsel for ARTCO

shall produce a privilege log asserting any privileges claimed in connection with the particular

documents and emails to be produced by Kyle Smith under the Subpoena as ordered, or notify

counsel for Ares Nine Shipping, Ltd., that no privilege is being asserted.

               New Orleans, Louisiana, this 16th day of October, 2019.



                                          _____________________________________________
                                                       KAREN WELLS ROBY
                                           CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 9
